WESTENHAVER, J.:
Epitomized Opinion
Action at law to recover on contract. Heard on demurrer to second defense of amended answer. Overruled.
Under the President’s proclamations of Sept. 7, 1917, and Oct. 8, 1917, all persons or firms engaged in importing or distributing sugar were required to obtain a license. The plaintiff, not having obtained such a license, sued defendant on a contract to deliver sugar. The second defense set up the section of the war act, providing that its provisions ceased to be in effect when the state of war was terminated. It was held:
1. That the plaintiff, being an unlicensed dealer, could not maintain the action, and
2. That the armistice did not of itself terminate the war, but the war time legislation continued in force until the proclamation declaring it terminated.